department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-114992-99 date date internal_revenue_service index no number release date re tin legend decedent trust marital trust spouse date dear this is in response to your submission dated date in which you requested a ruling under sec_2652 of the internal_revenue_code and sec_301_9100-1 of the procedure and administration regulations decedent and spouse created trust an inter_vivos revocable_trust decedent died testate on date survived by spouse at decedent’s death the trustee of trust was to divide the trust estate into separate trusts the survivor’s trust the exemption trust and the marital trust and if applicable the disclaimer_trust the balance of the trust estate not otherwise passing to the survivor’s trust and the exemption trust plus any property passing to trust as a result of decedent’s death passed to the marital trust article dollar_figure of trust provides that if the trustee elects to treat a portion of the marital trust as qualified_terminable_interest_property qtip the marital trust is to be divided into two separate trusts the elected marital trust and the nonelected marital trust the trustee elected to treat the entire marital trust as qtip article dollar_figure of trust provides that if a reverse_qtip_election is made with respect to the property in the marital trust the trust is to be divided into two trusts the exempt marital trust and the nonexempt marital trust the exempt marital trust is to plr-114992-99 be funded with the minimum dollar amount necessary to utilize decedent’s unused generation-skipping_transfer_tax gstt exemption during her life spouse is to receive all of the net_income from both marital trusts payable at least quarterly article dollar_figure of trust provides that upon spouse’s death any undistributed_income in the marital trusts is to be distributed to spouse’s estate the corpus of each trust is to be distributed either outright or in trust for the benefit of decedent’s issue on schedule m of form_706 that was timely filed by the estate the executor made an election under sec_2056 with respect to the entire value of the exempt marital trust and the nonexempt marital trust a deduction under sec_2056 was claimed with respect to these trusts the executor however failed to file a schedule r with the form_706 and consequently failed to make an election under sec_2652 with respect to the exempt marital trust on date the estate filed a schedule r signifying that a reverse_qtip_election under sec_2652 was being made with respect to the exempt marital trust the decedent's executor requests an extension of time under sec_301_9100-1 to make an election under sec_2652 with respect to the exempt marital trust sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides the general_rule that no deduction shall be allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail sec_2056 provides that in the case of qualified_terminable_interest_property the entire property shall be treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property shall be treated as passing to any person other than the surviving_spouse plr-114992-99 sec_2056 defines qualified_terminable_interest_property qtip as property which passes from the decedent in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies under sec_2044 property subject_to a qtip_election is includible in the gross_estate of the surviving_spouse sec_2601 imposes a tax on every generation-skipping_transfer made by a transferor to a skip_person in general under sec_26_2652-1 of the generation- skipping transfer_tax regulations the transferor for gstt purposes is the individual with respect to whom the property was most recently subject_to federal estate and gift_tax with regard to the generation-skipping_transfer_tax gstt each individual is allowed an exemption of dollar_figure which may be allocated by such individual or by his or her executor to any property with respect to which such individual is the transferor under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual’s gstt exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent's_estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gstt as if the election to be treated as qualified_terminable_interest_property had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gstt purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gstt exemption may be allocated to the qtip_trust under sec_301_9100-1the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 plr-114992-99 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 in this case the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied consequently an extension of time is granted until date for making an election under sec_2652 with respect to the exempt marital trust except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code we note that an extension of time to make the reverse_qtip_election under sec_2652 does not extend the time to make an allocation of any remaining gstt exemption consequently in this case decedent’s unused gstt exemption is allocated in accordance with the automatic allocation rules contained in sec_2632 this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
